In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-318V
                                       Filed: April 29, 2014

* * * * * * * * * * * * * * * *                           UNPUBLISHED
ROBERT SEARLES, an Individual,                *
Husband, and Personal Representative of       *
BROOKE SEARLES,                               *
                                              *           Special Master Dorsey
               Petitioner,                    *
                                              *           Joint Stipulation on Damages;
v.                                            *           Influenza (Flu) vaccine; Guillain-
                                              *           Barré Syndrome (GBS).
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
* * * * * * * * * * * * * * * *
Daniel M. Graham, Torrance, CA, for petitioner.
Tara Kilfoyle, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

       On May 6, 2013, Brooke Searles filed a petition pursuant to the National Vaccine Injury
Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Ms. Searles alleged that she
received an Influenza (“flu”) vaccine on October 18, 2011, and that she thereafter suffered from
Guillain Barré Syndrome (“GBS”) which was caused in fact by the vaccination. See Petition at



1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
1.3

       On April 28, 2014, the parties filed a stipulation in which they agree that a decision
should be entered awarding compensation.

       Respondent denies that the flu vaccine caused Ms. Searles’ GBS and/or any other injury.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       a. A lump sum of $360,946.40, which amount represents compensation for first
          year life expenses ($134,674.80), lost earnings ($61,271.60), and pain and
          suffering ($165,000.00), in the form of a check payable to petitioner as
          guardian/conservator of the estate of Brooke Searles for the benefit of Brooke
          Searles. No payments shall be made until petitioner provides respondent with
          documentation establishing that he has been appointed as the
          guardian/conservator of Brooke Searles’ estate;

       b. A lump sum of $32,044.46, which amount represents compensation for past
          unreimbursable expenses, in the form of a check payable to petitioner, Robert
          Searles;

       c. A lump sum of $114,460.80, which amount represents reimbursement of a State
          of California lien, in the form of a check payable jointly to petitioner and

                                 Department of Health Services
                                  Recovery Branch – MS 4720
                                       P.O. Box 997421
                                  Sacramento, CA 95899-7421
                                     Attn: Mr. Ryan Swift

           Petitioner agrees to endorse this check to the State of California Department of
           Health Services;

       d. An amount sufficient to purchase the annuity contract described in paragraph
          10 below, paid to the life insurance company from which the annuity will be
          purchased (the “Life Insurance Company”).

       Stipulation ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation.
3
 On July 22, 2013, petitioner’s counsel moved to amend the caption to reflect that Robert Searles
(“petitioner”) had been granted power of attorney over his wife, Brooke Searles. The motion
was granted. See Order, dated July 25, 2013, at 1.

                                                 2
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.4

       IT IS SO ORDERED.

                                             s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




4
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                3
Case 1:13-vv-00318-UNJ Document 41 Filed 04/28/14 Page 1 of 9
Case 1:13-vv-00318-UNJ Document 41 Filed 04/28/14 Page 2 of 9
Case 1:13-vv-00318-UNJ Document 41 Filed 04/28/14 Page 3 of 9
Case 1:13-vv-00318-UNJ Document 41 Filed 04/28/14 Page 4 of 9
Case 1:13-vv-00318-UNJ Document 41 Filed 04/28/14 Page 5 of 9
Case 1:13-vv-00318-UNJ Document 41 Filed 04/28/14 Page 6 of 9
Case 1:13-vv-00318-UNJ Document 41 Filed 04/28/14 Page 7 of 9
Case 1:13-vv-00318-UNJ Document 41 Filed 04/28/14 Page 8 of 9
Case 1:13-vv-00318-UNJ Document 41 Filed 04/28/14 Page 9 of 9